Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Applicants’ Claim Amendment filed 08/30/2022
2.	Claim 6 was amended to include the following limitations:
	“selecting any one or more of a liquid raw material consisting of polyol, isocyanate, and a chain extender” (no written descriptive support for “a chain extender” and thus, introduces new matter in violation of 35 USC 112(a) for the reasons set forth below);
	“adding nano-silica containing hydrophobic functional groups on its surface selected liquid raw material, and then dispersing the nano-silica in the selected raw material” (no written descriptive support for the step of “adding” and thus, introduces new matter in violation of 35 USC 112(a) for the reasons set forth below); 
	“preparing a thermoplastic polyurethane resin for a yarn coating by polymerizing the selected liquid raw material in which nano-silica containing the hydrophobic functional group is dispersed” (supported at page 6, 1st paragraph of the specification as originally filed);
	“wherein the TPU resin contains the nano-silica in a range of 0.2~5 parts per hundred resin (phr)” (supported at page 9, paragraph 3, of the specification as originally filed); and 
	“wherein the nano-silica has the primary particle size of 1~100 nm” (supported at page 9, paragraph 3 of the specification as originally filed). 
	Claim 7 was also amended to include the following limitations:
	“wherein the TPU resin contains the nano-silica in a range of 0.2~5 parts per hundred resin (phr)” (supported at page 9, paragraph 3, of the specification as originally filed); and 
	“wherein the nano-silica has the primary particle size of 1~100 nm” (supported at page 9, paragraph 3, of the specification as originally filed).
	New Claims 8 (see page 5, paragraph 4, of the original specification), 9 (see page 5, paragraph 4, of the original specification), 10 (see page 8, paragraph 4, of the original specification), 11 (see page 8, paragraphs 4-5, of the specification) were added, which are supported by applicants’ original disclosure.  See also page 17 of Applicants’ Remarks filed 08/30/2022. 
	The above amendment has been presented for the first time in prosecution of this application.  Thus, it necessitates new ground(s) of rejection(s) as set forth below.
	Accordingly, this action is properly made FINAL.
3.	In response to 112(b) rejection set forth in paragraph 7 of the previous Office action mailed 04/26/2022, the applicants amended claims 6 and 7 to recite “a core yarn” to provide clarity to these claims.  Applicants also deleted the phrase “low molecular weight glycol” from claim 6.  For these reasons, the 112(b) rejection set forth in the previous Office action is withdrawn.  However, new 112(b) rejection is made below in light of the new claim amendment.

Response to Applicants’ Abstract and Specification Amendment filed 08/30/2022
4.	The applicants amended the abstract to disclose “parts per hundred resin” as opposed to “Parts per Hundred Resin”.  However, applicants have not still replaced “0.2~5” with “0.2-5” and “1~100 nm” with “1-100 nm” as suggested in paragraph 4 of the previous Office action mailed 04/26/2022.   
	 While the applicants acknowledge these objections to the abstract at the bottom of page 8 of their Remarks filed 08/30/2022, they are not reflected in the concurrently filed abstract submitted on 08/30/2022, and thus repeated below.
5.	The suggestions of  changing “0.2~5” and “1~100 nm” to “0.2 - 5” and “1 - 100 nm” disclosed at page 5, lines 9-10 and page 9, lines 11-14 of the present specification (as set forth in the objection to the specification set forth in paragraph 5 of the previous Office action mailed 04/26/2022) are not reflected in the new specification submitted by applicants on 08/30/2022.
	While the applicants acknowledge these objections to the specification at the bottom of page 8 of their Remarks filed 08/30/2022, they are not reflected in the concurrently filed specification submitted on 08/30/2022, and thus repeated below.
6.	The amendment to the specification (at page 9, lines 1-5), i.e., changing to “polyester polyol”, “polyether polyol” and “polycaprolactone polyol”, is entered. 

Claim Objections
7.	Claims 6-9 are objected to because of the following informalities:  
	As to Claim 6: The applicants are advised to replace “~” in “0.2 ~ 5 parts per hundred resin (phr)” and “1~100nm” recited in claim 6 with “-”.  
The applicants are also advised to place space between “100” and “nm” in claim 6.
	As to Claim 7: The applicants are advised to replace “~” in “0.2~ 5 parts per hundred resin (phr)” and “1~100nm” recited in claim 7 with “-”.  
The applicants are also advised to place space between “100” and “nm” in claim 7.
Moreover, the applicants are advised to replace “TPU resin” newly recited in claim 7 to “thermoplastic polyurethane resin” to be consistent with the language used throughout claim 7.
	As to new claims 8 and 9: The applicants are advised to add the phrase “the group consisting of” after the claimed phrase “any one selected from” to be consistent with proper Markush group language.  See also MPEP section 2173.05 (h). 
	The applicants are also advised to add comma (,) after the claimed “metal fiber”. 
	Lastly, the applicants are advised to replace the phrase “has a thickness, an outer diameter, in a range of 0.1 to 5 mm” recited in claims 8 and 9 to “has an outer diameter in a range of 0.1 to 5 mm”.  
Appropriate corrections are required.

Specification-Objections
8.	The disclosure is objected to because of the following informalities: 
	At page 1 of the present specification: The applicants are advised to correct the misspelling of “BACKGROULD” with “BACKGROUND”.
	At page 4 of the present specification: The applicants are advised to correct the misspelling of “DESCIRPTIONS” with “DESCRIPTIONS”. 
	At page 5 of the present specification: The applicants are advised to correct the misspelling of “PROPLEMS” with “PROBLEMS”. 
	At page 5, lines 9-10 and page 9, lines 11-14 of the present specification:
The applicants are advised to replace “0.2~5 Parts per Hundred resin” and “1~100 nm” to “0.2-5 parts per hundred resin” and “1-100 nm”, respectively. 
At page 12, paragraphs 2 and 5 of the present specification: 
The applicants are advised to change “0.05 ~ 4mm” to “0.05 – 4 mm”. 
The applicants are advised to change “0.2~5phr” to “0.2 – 5 phr”. 
Appropriate corrections are required.

Abstract-Objections
9.	The abstract of the disclosure is objected to:
	 The applicants are advised to replace “0.2~5” with “0.2 – 5”.
	The applicants are advised to replace “1 ~ 100 nm” with “1-100 nm”. 
Corrections are required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly amended claim 6 recites, among other things, “selecting any one or more of a liquid raw material consisting of polyol, isocyanate, and a chain extender” (Emphasis added). This new limitation fails to satisfy the written description requirement of 35 USC 112(a), since there is no written descriptive support for this phrase in the application as originally filed, see MPEP § 2163.  
While page 12, paragraph 6, of the specification as originally filed only show written descriptive support for “selecting any one or more of a liquid raw material consisting of polyol, isocyanate, and low molecular weight glycol” (Emphasis added), there is no written descriptive support for “a chain extender”.  While page 8, paragraph 4, of the specification as originally filed shows written descriptive support for low molecular weight glycol as a chain extender, the claim as recited is broader since “a chain extender” encompasses other types of chain extenders other than low molecular weight glycol chain extenders.  The specification as originally filed do not show written descriptive support for other types of chain extenders embraced by the newly recited “chain extender”.    The applicants also do not direct the Examiner to any original disclosure which describes such new limitation
	Moreover, newly amended claim 6 recites “adding nano-silica containing hydrophobic functional groups on its surface into the selected liquid raw material” (Emphasis added).  This new limitation also fails to satisfy the written description requirement of 35 USC 112(a), since there is no written descriptive support for this phrase in the application as originally filed, see MPEP § 2163.  While page 12, paragraphs 4 and 6, of the specification as originally filed only shows written descriptive support for “injecting hydrophobic nano-silica into a liquid raw material…” and “injecting and dispersing nano-silica containing hydrophobic functional groups on the surface thereof”, there is no written descriptive support for “adding” nano-silica into the selected liquid raw material (Emphasis added). 
Accordingly, it is deemed that these limitations introduce new matter in violation of 35 USC 112(a). 
It is noted that since new claim 8 is dependent on claim 6, it is rejected along with claim 6 because it incorporates all the limitations of claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to new claim 10: There is no proper antecedent basis for “the chain extender” since claim 7, on which claim 10 depends from, do not recite the presence of a chain extender (Emphasis added).  Thus, it is not clear what “the chain extender” in claim 10 is referring to. 
	As to new claims 10 and 11: They recite, among other things, “low molecular weight glycol”.  It is still unclear what constitutes “low molecular weight glycol”.
The applicants argue at Pages 11 and 12 of their Remarks filed 08/30/2022 (under 35 USC 103 section of the arguments) that low molecular weight polyethylene glycol is known to have a liquid consistency, for example, having a molecular weight such as 200, 300, and 600) as evidenced by US Patent 10,829,621.  However, this argument is not persuasive because applicants only show molecular weights of “low molecular weight polyethylene glycol”, not other types of glycol as embraced by broadly recited “low molecular weight glycol” such as propylene glycol and 1,4-butanediol.  
 	As to newly amended claim 7: It recites, among other things, “TPU resin contains the nano-silica in a range of 0.2 ~ 5 parts per hundred resin (phr)”.  As recited, it is not clear whether “TPU resin” recited in claim 7 is referring to the “thermoplastic polyurethane based resin” that is compounded with the thermoplastic polyurethane masterbatch, or the final thermoplastic polyurethane resin for yarn coating that is formed upon the mixture of masterbatch and thermoplastic polyurethane based resin.  Clarification in the next response will be helpful to better ascertaining the scope of this claim.
	It is further noted that since new claim 9 is dependent on claim 7, it is rejected along with claim 7 because it incorporates all the limitations of claim 7, including those that are indefinite for the reasons set forth above. 
	Accordingly, the scope of these claims is deemed indefinite. 

Response to Applicants’ Arguments in their Remarks filed 08/30/2022
12.	In light of applicants’ arguments provided at pages 12-17 of their Remarks, the 103 rejection based on the collective teachings of Park (US 2018/0100050), Gottschalk-Gaudig et al. (US 2004/0131527), and English Translation of KR 10-13410541 set forth in paragraph 8 of the previous Office action mailed 04/26/2022 are no longer applicable and thus, withdrawn.  Thus, applicants’ arguments regarding the 103 rejection of record are rendered moot since these cited references are discontinued. 

Correspondence
13.	For record purposes, it is noted that there are no prior art rejections of elected claims 6-11 at this time. 
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 04/03/2020.